DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-6 and 8-14 are examined in this office action with claim 15 withdrawn as directed to a non-elected invention of which claim 7 is cancelled and claims 1, 3, 8, 12, and 14 were amended in the reply dated 6/29/22.
Claim Interpretation
 	Claims 2-7, 9, and 13-14 all use the term “about” to modify numerical amounts in the claims. Applicant notes in paragraph [0109] of the specification that “when "about" is utilized to describe a value, this is meant to encompass minor variations (up to +/- 10%) from the stated value.” As applicant has defined about to be +/- 10% of the stated value, this will be used to interpret the claims below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the flood energy source is a semiconductor laser, a gas laser, an array of the semiconductor lasers or an array of the gas lasers”. As claim 1 from which claim 10 depends from already states “the flood energy source is a Xenon flash lamp”, it is not clear how the claimed singular flood energy source can also be, at the same time, a semiconductor laser, a gas laser, an array of the semiconductor lasers or an array of the gas lasers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165792 A1 of Buller in view of US 2014/0314966 A1 of Fink..
As to claim 1, Buller discloses systems for 3D printing (Buller, abstract). Buller discloses that the method for 3D printing comprises providing a material bed within an enclosure (Buller, paragraph [0068]) and that the material bed comprises one or more layers of material (Buller, paragraph [0069]). Buller discloses that the material bed may comprise particulate matter selected from the group consisting of elemental metal and metal alloys (Buller, paragraph [0069]). Buller discloses that a first layer of material can be provided adjacent to a platform and that the base is the surface upon which the layer or bed of material is spread (Buller, paragraph [0343]). Thus, Buller meets the claim limitation by disclosing spreading a build material including metal in a sequence of layers as Buller discloses layers they must be in some sequence.
Buller discloses where a planar layer of powder material with an average height of 0.05 mm (50 μm) was placed in the container accommodating a powder bed (Buller, paragraph [0396]), meeting the claim limitation of about 40 to about 100 μm for the layer respective thickness.  Buller also discloses where a second planar layer of powder material was deposited on the exposed surface of the powder bed (Buller, paragraph [0397]), thus Buller is disclosing a sequence position for the layers meeting the claim limitation. Buller also discloses that the exposed surface of the powder bed was irradiated (Buller, paragraph [0396]), meeting the limitation of an exposed surface to receive radiated energy from a flood energy source. Buller discloses that the container for the powder bed is 25 cm by 25cm by 30 cm (Buller, paragraph [0396]), meeting the limitation of a surface area of at least 5 square centimeters. 
Buller then discloses the 200 W fiber 1060 nm laser beam fabricated a substantially flat surface on the first layer in Example 1, to form a second layer as part of the 3D object (Buller, paragraph [0397]). Thus Buller is disclosing exposing the surface of each layer, i.e. layer-by-layer, to radiated energy from the flood energy source and thereby meets the claim limitations. Buller discloses that the irradiation forms a tile of molten powder (Buller, paragraph [0396]). As it is molten, Buller is disclosing that the powder has been consolidated into a liquid mass and thereby consolidated, meeting the claim limitations. Further, as Buller discloses that the powder is molten, the energy source has an intensity profile and fluence sufficient to case said consolidation, thereby meeting the claim limitations. 
Buller discloses where the apparatus comprises at least one energy source (Buller, paragraph [0344]). Buller discloses where an energy source can be a source configured to deliver energy to an area and where the energy source can project energy (e.g., heat energy, and/or energy beam) (Buller, paragraph [0345]). However, Buller does not explicitly disclose where the flood energy source is a Xenon flash lamp.
	Fink relates to sintering metallic inks on a substrate (Fink, title). Fink teaches that photosintering or photonic “flash lamp” sintering can be used to create conductive films from metallic nanoparticles (Fink, paragraph [0002]). Fink teaches the use of a Xenon Photonic Curing System (Fink, paragraph [0011]), meeting the claim limitation of a Xenon flash lamp. Fink teaches that the density of the film approaches the density of the bulk value of the parent metal and this usually occurs in a time scale of approximately 0.1-10 milliseconds (Fink, paragraph [0005]), falling within the claimed range of about 100 microseconds (0.1 milliseconds) to 30 milliseconds. 
	As Buller and Fink both relate to fusing metal powders together and Buller discloses using any energy source configured to deliver energy to an area and where the energy source can project energy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Xenon flash lamp with a duration of 0.1-10 milliseconds as taught by Fink into the method of additive manufacturing disclosed by Buller, thereby creating a metal solid that approaches the density of the bulk value of the parent metal (Fink, paragraph [0005]). 

As to claim 2, Buller discloses where the powder material has a thermal conductivity of at least about 150 W/mK (Buller, paragraph [0317]), meeting the claim limitation. Buller discloses that the energy source can provide an energy beam having an energy density of at least about 50 J/cm2 (Buller, paragraph [0346]), meeting the claim limitation for fluence. Buller discloses where the power per unit area of the energy flux may be at least about 100 W/mm2 (10 kW/cm2) (Buller, paragraph [0160]) thereby meeting the claim limitation of a peak energy profile of about 5 to about 40 kW/cm2.

As to claim 8, Buller discloses where control of the energy source includes the pulse frequency (Buller, paragraph [0235]) thereby meeting the claim limitation of emitting radiated energy in a predetermined number of stages at a repetition rate.

	As to claim 9, Buller discloses where a 200 W fiber 1060 nm laser beam fabricated a substantially flat surface where the exposed surface of the powder bed was irradiated with a defocused Gaussian spot (Buller, paragraph [0396]). Thus Buller is disclosing where there is one stage of the release of the energy source, meeting the claim limitation of the number of stages being from 1 to 100. Also, Fink discloses where the metallic ink or paste film is “flashed” with a high energy pulsed light through the laminated film (Fink, paragraph [0030]). As Buller and Fink meets the singular stage of release of the energy, the repetition rate is not required as it is contingent upon there being a repetition, see MPEP § 2111.04(II).


As to claim 10, it is not clear how the flood energy source can be both a Xenon flash lamp and a laser, see 112(b) rejection above. For the purposes of applying prior art, Fink teaches the use of a Xenon Photonic Curing System (Fink, paragraph [0011]), meeting the claim limitation of a Xenon flash lamp and Buller discloses where the laser source may comprise a  CO2, Nd:YAG, Neodymium (e.g., neodymium-glass), an Ytterbium, or an excimer laser (Buller, paragraph [0346]). As Buller also teaches that the energy source can be an array, or a matrix, of energy sources (Buller, paragraph [0348]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the Xenon flash lamp disclosed by Fink to the CO2 or Nd:YAG laser disclosed in Buller, thereby creating a metal solid that approaches the density of the bulk value of the parent metal (Fink, paragraph [0005]).

As to claim 11, Buller discloses that the power per unit area of the tiling energy flux may be at most about 400 W/mm2 (10 kW/cm2) (Buller, paragraph [0160]), thereby meeting the claim limitation of have a peak intensity profile less than a predetermined maximum peak intensity. While Buller does not state that this is done to limit Marangoni effect cracks in the exposed layer, Buller discloses the identical active method steps of having a peak intensity of the intensity profile and as such a person of ordinary skill would expect this method to produce the claimed properties in the product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).


As to claim 12, this claim has the same limitations as claim 1, those repeated portions are rejected for the same reasons stated above in the rejection of claim 1. The differences in claim 12 relate to a recitation of “sequentially exposing” each respective layer to the flood energy source as well as the use of a series of energy functions including an intensity profile and fluence corresponding to the sequence position of each respective layer. 
Buller discloses where a planar layer of powder material with an average height of 0.05 mm was placed in the container accommodating a powder bed (Buller, paragraph [0396]) and Buller also discloses where a second planar layer of powder material was deposited on the exposed surface of the powder bed (Buller, paragraph [0397]). Buller discloses a 200 W fiber 1060 nm laser beam fabricated a substantially flat surface where the exposed surface of the powder bed was irradiated with a defocused Gaussian spot (Buller, paragraph [0396]), where a defocused Gaussian spot meets a flood energy source as this is not a point source of energy, but a diffuse one meeting the definition of a flood energy rather than a point, focused energy. Buller then discloses the 200 W fiber 1060 nm laser beam fabricated a substantially flat surface on the first layer in Example 1, to form a second layer as part of the 3D object (Buller, paragraph [0397]). Thus, Buller is disclosing that the respective layers are sequentially exposed to the flood energy source and that each of these use some intensity profile and fluence relating to the sequence position of each respective layer as even the same energy profile would meet the claim limitations.


As to claim 13, Buller discloses where the powder material has a thermal conductivity of at least about 150 W/mK (Buller, paragraph [0317]), meeting the claim limitation. Buller discloses that the energy source can provide an energy beam having an energy density of at least about 50 J/cm2 (Buller, paragraph [0346]), meeting the claim limitation for fluence. Buller discloses where the power per unit area of the energy flux may be at least about 100 W/mm2 (10 kW/cm2) (Buller, paragraph [0160]) thereby meeting the claim limitation of a peak energy profile of about 5 to about 100 kW/cm2.

Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165792 A1 of Buller and US 2014/0314966 A1 of Fink as applied to claims 1 and 12 above, and further in view of US 2017/0341145 A1 of Foster.
As to claim 3, Buller discloses that the material bed may comprise particulate matter selected from the group consisting of elemental metal and metal alloys (Buller, paragraph [0069]) and Buller notes that this can be an aluminum alloy (Buller, paragraph [0315]).
However, Buller does not explicitly disclose where the build material is an AlSi10Mg powder.
Foster relates to powder bed fusion type additive manufacturing processes (Foster, paragraph [0002]). Foster teaches that the powder bed fusion process can be carried out using powder layers of AlSi10Mg powder about 40 microns thick (Foster, paragraph [0029]). Foster teaches that these alloys have high-strength (Foster, paragraph [0005]).
As Buller and Foster both relate to powder bed additive manufacturing and Buller already discloses using metal alloys such as aluminum broadly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute AlSi10Mg powder as taught by Foster into the method disclosed by Buller, thereby producing a part from a high-strength aluminum alloy (Foster, paragraph [0005]).

	As to claim 4, Buller discloses that in a multiplicity (e.g., mixture) of pre-transformed (e.g., powder) materials, one pre-transformed material may be used as support (i.e., supportive powder), as an insulator, as a cooling member (e.g., heat sink), or as any combination thereof (Buller, paragraph [0306]). Buller also notes that above the exposed surface of the powder bed, a planar layer of powder material with an average height of 0.05 mm was placed in the container accommodating a powder bed (Buller, paragraph [0396). As Buller discloses that the powder material can be insulating and that the layers are placed on top of an existing powder bed, Buller is disclosing where the exposed layer is a first layer spread directly on a thermally insulating substrate.
	Buller discloses where the power per unit area of the energy flux may be at least about 100 W/mm2 (10 kW/cm2) (Buller, paragraph [0160]) thereby meeting the claim limitation of a peak energy profile of about 5 to about 40 kW/cm2. With respect to the claim limitation that the fluence is from about 17 to about 40 J/cm2, Buller discloses that the energy source can provide an energy beam having an energy density of at most about 50 J/cm2 (Buller, paragraph [0346]). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that this fluence is sufficient to solidify and thereby consolidate the build material throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	While Buller does not explicitly disclose that at least 70 percent of particles in the build material of the first layer is melted, Buller in combination with Fink and Foster discloses the claimed material as well as the intensity and fluence of the energy that is applied to it and as such a person of ordinary skill would expect the same result of melting at least 70% of the material from the substantially same process steps applied to the same starting material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

	As to claim 5, Buller discloses where the power per unit area of the energy flux may be at least about 100 W/mm2 (10 kW/cm2) (Buller, paragraph [0160]) thereby meeting the claim limitation of a peak energy profile of about 5 to about 20 kW/cm2. With respect to the claim limitation that the fluence is from about 10 to about 40 J/cm2, Buller discloses that the energy source can provide an energy beam having an energy density of at most about 50 J/cm2 (Buller, paragraph [0346]). 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that this fluence is sufficient to solidify and thereby consolidate the build material throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	Buller discloses where after forming a first layer, the laser beam fabricated a substantially flat surface on the first layer in Example 1, to form a second layer as part of the 3D object (Buller, paragraph [0397]; see also Fig. 39B). As such, Buller is disclosing where there is fusion between the exposed layer and the layer having the sequence position one less than the sequence position of the exposed layer, thus meeting the claim limitations.
While Buller does not explicitly disclose neck-to-neck sintering of at least 50 percent of particles in the exposed layer, Buller in combination with Fink and Foster discloses the claimed material as well as the intensity and fluence of the energy that is applied to it and as such a person of ordinary skill would expect the same result neck-to-neck sintering of at least 50 percent of particles in the exposed layer from the substantially same process steps applied to the same starting material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

	As to claim 6, Buller discloses that the energy source can provide an energy beam having an energy density of at most about 50 J/cm2 (Buller, paragraph [0346]) and this range for fluence disclosed by Buller overlaps the energy density amount in the claim. Buller discloses where a planar layer of powder material with an average height of 0.05 mm (50 μm) was placed in the container accommodating a powder bed (Buller, paragraph [0396]). Buller also discloses using an average particle size of 32 μm (Buller, paragraph [0396]). Thus, in this situation, the claimed range would be 17*(50/32) = 26.56 J/cm2.
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that this fluence is sufficient to solidify and thereby consolidate the build material throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 14, it is rejected for the same reasons stated in the rejections of claims 3, 4 and 5 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/605688 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘688 application discloses spreading metal build material in a sequence of layers, each with thickness and sequence position and exposed surface to receive energy from a flood energy source. While the ‘688 application does not explicitly state that this process takes place layer-by-layer, as it claims that the exposed surface is exposed to radiated energy and then a subsequent layer of build material is spread, the process being discloses is a layer-by-layer process. It is also clear from claim 5 of the ‘688 application that the solidification is done not only to the layer with a sequence position of 1 (i.e. the first layer) but also to the layers with a sequence position greater than 1. Also, as the ‘688 application discloses a flood energy source it would be obvious to select a xenon flash lamp. As such, it would be obvious to one of ordinary skill in the art that this would be a layer-by-layer manner of exposure. The dependent claims substantially match the dependent claims of the ‘688 application and therefore would be obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. 17/043101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim in the ‘101 application only differs from the instant claims by the instant claims having an exposed surface area of at least 5 square centimeters while the ‘101 application states that entirety of the surface is exposed to a radiation source (rather than a flood energy source). However, a flood energy source and xenon flash lamp would fall within the definition of a radiation source and the relative dimensions of a device is not a patentable distinction unless they would perform differently. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, (emphasis added) see MPEP § 2144.04(IV). The dependent claims substantially match the dependent claims of the ‘101 application and therefore would be obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 7 second paragraph through page 10, second paragraph, filed June 29, 2022, with respect to the 112(b) rejection of claim 6 have been fully considered and are persuasive.  The rejection of 3/29/22 has been withdrawn. 
With respect to the 102 rejection over Buller, it is agreed that applicant’s incorporation of the subject matter of claim 7 into instant claim 1 means that Buller no longer anticipates claim 1 and therefore the rejection is withdrawn. However, applicant's arguments with respect to the 103 rejection over Buller in view of Fink filed 6/29/22 have been fully considered but they are not persuasive.
Applicant argues that there would not be a motivation to make this combination with any reasonable expectation of success as Buller discloses layers that have a thickness of at least 0.1 μm up to 1000 μm while Fink relates to forming a conductive film or layer by depositing a metallic ink or paste which is composed of nanoparticles (Applicant’s remarks, pg. 11, 2nd full paragraph). Applicant argues that based on the differences in layer thickness taught or suggested by Buller and Fink, a skilled artisan would have no reason to believe that the Xenon lamp used in Fink would fuse/sinter the build material in the additive manufacturing method of Buller when used at the claimed thickness.
Fink neither claims nor discloses a thickness for the film or layer that is being formed. Fink teaches that a Xenon flash lamp with a duration of 0.1-10 milliseconds is capable of sintering metal powder. As Fink is not limited to a specific layer thickness, it would be obvious to combine with Buller to carry out that process. Further, Buller already discloses the fluence as well as the peak intensity, see claim 5 rejection above, the intensity profile (i.e. exposure time) would be obvious to a person of ordinary skill as it would be necessary to expose the layer to energy for this amount of time to achieve sintering.

With respect to the Double Patenting rejections, applicant argues that instant claims 1 and 12 are not taught or suggested by the claims in the above reference applications (Applicant’s remarks, pg. 12, fourth full paragraph) However, as a xenon flash lamp falls within the definition of a flood energy source or radiation source, the instant claims would still be obvious over those applications and therefore the Double patenting rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733